Exhibit 10.9

 

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON
EXERCISE OF THIS WARRANT MAY NOT BE SOLD, TRANSFERRED, OFFERED FOR SALE, PLEDGED
OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT OR AS TO SAID COMMON SHARES UNDER SAID ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO AIRNET
COMMUNICATIONS CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

 

Right to Purchase up to 100,000 Shares of Common Stock of

AirNet Communications Corporation

(subject to adjustment as provided herein)

 

COMMON STOCK PURCHASE WARRANT

 

No. 1

  Issue Date: November 8, 2005

 

AIRNET COMMUNICATIONS CORPORATION, a corporation organized under the laws of the
State of Delaware (the “Company”), hereby certifies that, for value received,
SCP PRIVATE EQUITY PARTNERS II, L.P., a Delaware limited partnership, or its
permitted successors and assigns (collectively, the “Holder”), is entitled,
subject to the terms set forth below, to purchase from the Company (as defined
herein) from and after the one hundred eighty-first (181st) day after the Issue
Date of this Warrant and at any time or from time to time before 5:00 p.m., New
York time, through the close of business November 8, 2010 (the “Expiration
Date”), up to 100,000 fully paid and nonassessable shares of Common Stock (as
hereinafter defined), $0.001 par value per share, at the applicable Exercise
Price per share (as defined below). The number and character of such shares of
Common Stock and the applicable Exercise Price per share are subject to
adjustment as provided herein.

 

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

 

(a) The term “Company” shall include AirNet Communications Corporation and any
person or entity which shall succeed, or assume the obligations of, AirNet
Communications Corporation hereunder.

 

(b) The term “Common Stock” includes (i) the Company’s Common Stock, par value
$0.001 per share; and (ii) any other securities into which or for which any of
the securities described in the preceding clause (i) may be converted or
exchanged pursuant to a plan of recapitalization, reorganization, merger, sale
of assets or otherwise.



--------------------------------------------------------------------------------

(c) The term “Other Securities” refers to any stock (other than Common Stock)
and other securities of the Company or any other person (corporate or otherwise)
which the holder of the Warrant at any time shall be entitled to receive, or
shall have received, on the exercise of the Warrant, in lieu of or in addition
to Common Stock, or which at any time shall be issuable or shall have been
issued in exchange for or in replacement of Common Stock or Other Securities
pursuant to Section 4 or otherwise.

 

(d) The “Exercise Price” applicable under this Warrant shall be a price of $1.35
per share of Common Stock for all shares acquired hereunder.

 

1. Exercise of Warrant.

 

1.1 Number of Shares Issuable upon Exercise. From and after the date that is one
hundred eighty-one (181) days after the date hereof through and including the
Expiration Date, the Holder shall be entitled to receive, upon exercise of this
Warrant in whole or in part, by delivery of an original or fax copy of an
exercise notice in the form attached hereto as Exhibit A (the “Exercise
Notice”), together with payment of the applicable Exercise Price, shares of
Common Stock of the Company, subject to adjustment pursuant to Section 4. An
Exercise Notice shall only be effective upon delivery to the Company in
accordance with Section 11. Notwithstanding the foregoing, in the event the
Company shall (a) effect a reorganization, (b) consolidate with or merge into
any other person, or (c) transfer all or substantially all of its properties or
assets to any other person under any plan or arrangement contemplating the
dissolution of the Company, then, in each such case, the Holder may, at its
election exercised in it sole discretion, exercise this Warrant in whole or in
part by, in lieu of making a cash payment of the Exercise Price, electing
instead to receive upon such exercise the “Net Number” of shares of Common Stock
determined according to the following formula:

 

Net Number = (A x B) – (A x C)

                 B

 

For purposes of the foregoing formula:

 

A=the total number of shares of Common Stock with respect to which this Warrant
is then being exercised.

 

B=the closing sales price for the Common Stock on the trading day immediately
prior to (but not including) the day that the Holder delivers the Exercise
Notice at issue.

 

C=the Exercise Price.

 

- 2 -



--------------------------------------------------------------------------------

1.2 Fair Market Value. For purposes hereof, the “Fair Market Value” of a share
of Common Stock as of a particular date (the “Determination Date”) shall mean:

 

(a) If the Company’s Common Stock is traded on the American Stock Exchange or
another national exchange or is quoted on the National or SmallCap Market of The
Nasdaq Stock Market, Inc. (“Nasdaq”), then the closing or last sale price, as
the case may be, reported for the last business day immediately preceding the
Determination Date.

 

(b) If the Company’s Common Stock is not traded on the American Stock Exchange
or another national exchange or on the Nasdaq but is traded on the NASD Over The
Counter Bulletin Board, then the mean of the average of the closing bid and
asked prices reported for the last business day immediately preceding the
Determination Date.

 

(c) Except as provided in clause (d) below, if the Company’s Common Stock is not
publicly traded, then as the Holder and the Company agree or in the absence of
agreement by arbitration in accordance with the rules then in effect of the
American Arbitration Association, before a single arbitrator to be chosen by the
Company and Holder to pass on the matter to be decided.

 

(d) If the Determination Date is the date of a liquidation, dissolution or
winding up, or any event deemed to be a liquidation, dissolution or winding up
pursuant to the Company’s charter, then all amounts to be payable per share to
holders of the Common Stock pursuant to the charter in the event of such
liquidation, dissolution or winding up, plus all other amounts to be payable per
share in respect of the Common Stock in liquidation under the charter, assuming
for the purposes of this clause (d) that all of the shares of Common Stock then
issuable upon exercise of the Warrant are outstanding at the Determination Date.

 

1.3 Company Acknowledgment. The Company will, at the time of the exercise of
this Warrant, upon the request of the holder hereof acknowledge in writing its
continuing obligation to afford to such holder any rights to which such holder
shall continue to be entitled after such exercise in accordance with the
provisions of this Warrant. If the holder shall fail to make any such request,
such failure shall not affect the continuing obligation of the Company to afford
to such holder any such rights. Notwithstanding the foregoing, this Warrant in
and of itself does not confer upon the Holder, as such, any voting rights or
other rights or liabilities whatsoever as a shareholder of the Company, whether
such rights or liabilities are asserted by the Holder or by its creditors.
Nothing in this Warrant shall be construed to give to any Person other than the
Holder any legal or equitable right, or claim under this Warrant.

 

1.4 Trustee for Warrant Holders. In the event that a bank or trust company shall
have been appointed as trustee for the holders of this Warrant pursuant to
Subsection 3.2, such bank or trust company shall have all the powers and duties
of a warrant agent (as hereinafter described) and shall accept, in its own name
for the account of the Company or such successor person as may be entitled
thereto, all amounts otherwise payable to the Company or such successor, as the
case may be, on exercise of this Warrant pursuant to this Section 1.

 

- 3 -



--------------------------------------------------------------------------------

2. Procedure for Exercise.

 

2.1 Delivery of Stock Certificates, Etc., on Exercise. The Company agrees that
the shares of Common Stock purchased upon exercise of this Warrant shall be
deemed to be issued to the Holder as the record owner of such shares as of the
close of business on the date on which this Warrant shall have been surrendered
and payment made for such shares in accordance herewith. As soon as practicable
after the exercise of this Warrant in full or in part, and in any event within
three (3) business days thereafter, the Company at its expense (including the
payment by it of any applicable issue taxes) will (a) cause to be issued in the
name of and delivered to the Holder, or as such Holder (upon payment by such
Holder of any applicable transfer taxes) may direct in compliance with
applicable securities laws, a certificate or certificates for the number of duly
and validly issued, fully paid and nonassessable shares of Common Stock (or
Other Securities) to which such Holder shall be entitled on such exercise or
(b) cause the transfer agent of the Common Stock to transmit to Holder the
certificates representing such shares by crediting the account of the Holder’s
broker with the Depository Trust Corporation through its Deposit Withdrawal
Agent Commission, plus, in lieu of any fractional share to which such holder
would otherwise be entitled, cash equal to such fraction multiplied by the then
Fair Market Value of one full share, together with any other stock or other
securities and property (including cash, where applicable) to which such Holder
is entitled upon such exercise pursuant to Section 1 or otherwise.

 

2.2 Exercise.

 

Payment may be made either in cash or by certified or official bank check
payable to the order of the Company equal to the applicable aggregate Exercise
Price, and the Holder shall thereupon be entitled to receive the number of duly
authorized, validly issued, fully-paid and non-assessable shares of Common Stock
(or Other Securities) determined as provided herein.

 

3. Effect of Reorganization, Etc.; Adjustment of Exercise Price.

 

3.1 Reorganization, Consolidation, Merger, Etc. In case at any time or from time
to time, the Company shall (a) effect a reorganization, (b) consolidate with or
merge into any other person, or (c) transfer all or substantially all of its
properties or assets to any other person under any plan or arrangement
contemplating the dissolution of the Company, then, in each such case, as a
condition to the consummation of such a transaction, proper and adequate
provision shall be made by the Company whereby the Holder, on the exercise
hereof as provided in Section 1 at any time after the consummation of such
reorganization, consolidation or merger or the effective date of such
dissolution, as the case may be, shall receive, in lieu of the Common Stock (or
Other Securities) issuable on such exercise prior to such consummation or such
effective date, the stock and other securities and property (including cash) to
which such Holder would have been entitled upon such consummation or in
connection with such dissolution, as the case may be, if such Holder had so
exercised this Warrant, immediately prior thereto, all subject to further
adjustment thereafter as provided in Section 4.

 

3.2 Dissolution. In the event of any dissolution of the Company following the
transfer of all or substantially all of its properties or assets, the Company,
concurrently with any distributions made to holders of its Common Stock, shall,
if the Fair Market Value of the Common Stock (calculated on a fully-diluted per
share basis; provided that, with respect to

 

- 4 -



--------------------------------------------------------------------------------

convertible or exercisable securities outstanding immediately prior to the
consummation of such dissolution, effect shall only be given to such securities
to the extent that the applicable conversion or exercise price of such
convertible or exercisable securities is less than the Fair Market Value of the
Common Stock immediately prior to the consummation of such dissolution) (which
date of dissolution shall be deemed the Determination Date under Section 1.2(d))
exceeds the applicable Exercise Price, deliver or cause to be delivered to the
Holder the stock and other securities and property (including cash, where
applicable) receivable by the Holder pursuant to Section 3.1 (net of the
aggregate Exercise Price which would be owed if the Holder had exercised this
Warrant in full immediately prior to the dissolution), or, if the Holder shall
so instruct the Company, to a bank or trust company specified by the Holder and
having its principal office in New York, NY as trustee for the Holder.

 

3.3 Continuation of Terms. Upon any reorganization, consolidation, merger or
transfer (and any dissolution following any transfer) referred to in this
Section 3, this Warrant shall continue in full force and effect and the terms
hereof shall be applicable to the shares of stock and other securities and
property receivable on the exercise of this Warrant after the consummation of
such reorganization, consolidation or merger or the effective date of
dissolution following any such transfer as provided in Section 3.1 or 3.2, as
the case may be, and to the extent provided therein shall be binding upon the
issuer of any such stock or other securities, including, in the case of any such
transfer, the person acquiring all or substantially all of the properties or
assets of the Company, whether or not such person shall have expressly assumed
the terms of this Warrant as provided in Section 4. In the event this Warrant
does not continue in full force and effect after the consummation of the
transactions described in this Section 3, then the Company’s securities and
property (including cash, where applicable) receivable by the Holder will be
delivered to the Holder or the Trustee as contemplated by Section 3.2.

 

4. Extraordinary Events Regarding Common Stock. In the event that the Company
shall (a) issue additional shares of the Common Stock as a dividend or other
distribution on outstanding Common Stock or any preferred stock issued by the
Company, (b) subdivide its outstanding shares of Common Stock, (c) combine its
outstanding shares of the Common Stock into a smaller number of shares of the
Common Stock, then, in each such event, the Exercise Price shall, simultaneously
with the happening of such event, be adjusted by multiplying the then Exercise
Price by a fraction, the numerator of which shall be the number of shares of
Common Stock outstanding immediately prior to such event and the denominator of
which shall be the number of shares of Common Stock outstanding immediately
after such event, and the product so obtained shall thereafter be the Exercise
Price then in effect. The Exercise Price, as so adjusted, shall be readjusted in
the same manner upon the happening of any successive event or events described
herein in this Section 4. The number of shares of Common Stock that the holder
shall thereafter, on the exercise hereof as provided in Section 1, be entitled
to receive shall be adjusted to a number determined by multiplying the number of
shares of Common Stock that would otherwise (but for the provisions of this
Section 4) be issuable on such exercise by a fraction of which (a) the numerator
is the Exercise Price that would otherwise (but for the provisions of this
Section 4) be in effect, and (b) the denominator is the Exercise Price in effect
on the date of such exercise (taking into account the provisions of this
Section 4).

 

- 5 -



--------------------------------------------------------------------------------

5. Certificate as to Adjustments. In each case of any adjustment or readjustment
in the shares of Common Stock (or Other Securities) issuable on the exercise of
this Warrant, the Company at its expense will promptly cause its Chief Financial
Officer or other appropriate designee to compute such adjustment or readjustment
in accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment or readjustment and showing in detail the facts upon which
such adjustment or readjustment is based, including a statement of (a) the
consideration received or receivable by the Company for any additional shares of
Common Stock (or Other Securities) issued or sold or deemed to have been issued
or sold, (b) the number of shares of Common Stock (or Other Securities)
outstanding or deemed to be outstanding, and (c) the Exercise Price and the
number of shares of Common Stock to be received upon exercise of this Warrant,
in effect immediately prior to such adjustment or readjustment and as adjusted
or readjusted as provided in this Warrant. The Company will forthwith mail a
copy of each such certificate to the holder and any Warrant agent of the Company
(appointed pursuant to Section 10 hereof).

 

6. Reservation of Stock, Etc., Issuable on Exercise of Warrant. The Company will
at all times reserve and keep available, solely for issuance and delivery on the
exercise of this Warrant, shares of Common Stock (or Other Securities) from time
to time issuable on the exercise of this Warrant.

 

7. Assignment; Exchange of Warrant. Subject to compliance with applicable
securities laws, this Warrant, and the rights evidenced hereby, may be
transferred by any registered holder hereof (a “Transferor”) in whole or in
part. On the surrender for exchange of this Warrant, with the Transferor’s
endorsement in the form of Exhibit B attached hereto (the “Transferor
Endorsement Form”) and together with evidence reasonably satisfactory to the
Company demonstrating compliance with applicable securities laws, which shall
include, without limitation, a legal opinion from the Transferor’s counsel (at
the Company’s expense) that such transfer is exempt from the registration
requirements of applicable securities laws, the Company at its expense (but with
payment by the Transferor of any applicable transfer taxes) will issue and
deliver to or on the order of the Transferor thereof a new Warrant of like
tenor, in the name of the Transferor and/or the transferee(s) specified in such
Transferor Endorsement Form (each a “Transferee”), calling in the aggregate on
the face or faces thereof for the number of shares of Common Stock called for on
the face or faces of the Warrant so surrendered by the Transferor. Any
Transferee shall be subject to the terms and conditions of such new Warrant,
including the transfer restrictions thereunder.

 

8. Replacement of Warrant. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of any such loss, theft or destruction of this Warrant, on delivery of
an indemnity agreement or security reasonably satisfactory in form and amount to
the Company or, in the case of any such mutilation, on surrender and
cancellation of this Warrant, the Company at its expense will execute and
deliver, in lieu thereof, a new Warrant of like tenor.

 

9. Registration Rights. The Holder has been granted certain registration rights
by the Company. These registration rights are set forth in a Second Amended and
Restated Agreement Among Series E, Series F and Series G Preferred Stockholders
and Senior Registration Rights Agreement dated as of September 7, 1999, by and
among the Company and

 

- 6 -



--------------------------------------------------------------------------------

the stockholders party thereto, as amended, modified and supplemented,
including, without limitation, by the First Amendment dated September 20, 1999,
by the addendum dated May 16, 2001, and by the addendum dated August 13, 2003,
as the same may be amended, modified and/or supplemented from time to time.

 

10. Warrant Agent. The Company may, by written notice to the each Holder of the
Warrant, appoint an agent for the purpose of issuing Common Stock (or Other
Securities) on the exercise of this Warrant pursuant to Section 1, exchanging
this Warrant pursuant to Section 7, and replacing this Warrant pursuant to
Section 8, or any of the foregoing, and thereafter any such issuance, exchange
or replacement, as the case may be, shall be made at such office by such agent.

 

11. Transfer on the Company’s Books. Until this Warrant is transferred on the
books of the Company, the Company may treat the registered holder hereof as the
absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.

 

12. Notices, Etc. All notices and other communications from the Company to the
Holder shall be mailed by first class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company in writing by
such Holder or, until any such Holder furnishes to the Company an address, then
to, and at the address of, the last Holder who has so furnished an address to
the Company.

 

Notwithstanding the foregoing, in order for an Exercise Notice to be deemed
effective and validly delivered by the Holder to the Company, the Holder must
send the Exercise Notice by telecopy (provided the Holder receives confirmation
of transmission) and/or e-mail to the following persons (or such subsequent
persons as the Company shall designate in writing to the Holder):

 

  (a) Stuart Dawley, Vice President and General Counsel

  AirNet Communications Corp.

  Telecopy: (321) 676-9914

  E-mail: sdawley@airnetcom.com; and

 

  (b) John G. Igoe, P.A.

  Edwards Angell Palmer & Dodge, LLP

  Telecopy: (561) 655-8719

  E-mail: jigoe@eapdlaw.com

 

Upon Holder’s delivery of the Exercise Notice by telecopy (provided the Holder
receives confirmation of transmission) and/or e-mail, the Exercise Notice will
be deemed effective.

 

13. Miscellaneous. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought. THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.
ANY ACTION BROUGHT CONCERNING THE TRANSACTIONS

 

- 7 -



--------------------------------------------------------------------------------

CONTEMPLATED BY THIS WARRANT SHALL BE BROUGHT ONLY IN STATE COURTS OF NEW YORK
OR IN THE FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK; PROVIDED, HOWEVER,
THAT THE HOLDER MAY CHOOSE TO WAIVE THIS PROVISION AND BRING AN ACTION OUTSIDE
THE STATE OF NEW YORK. The individuals executing this Warrant on behalf of the
Company agree to submit to the jurisdiction of such courts and waive trial by
jury. The prevailing party shall be entitled to recover from the other party its
reasonable attorneys’ fees and costs. In the event that any provision of this
Warrant is invalid or unenforceable under any applicable statute or rule of law,
then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Warrant. The headings in this Warrant are for purposes of reference
only, and shall not limit or otherwise affect any of the terms hereof. The
invalidity or unenforceability of any provision hereof shall in no way affect
the validity or enforceability of any other provision hereof. The Company
acknowledges that legal counsel participated in the preparation of this Warrant
and, therefore, stipulates that the rule of construction that ambiguities are to
be resolved against the drafting party shall not be applied in the
interpretation of this Warrant to favor any party against the other party.

 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE FOLLOWS]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.

 

    AIRNET COMMUNICATIONS CORPORATION WITNESS:             By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Title:  

 

--------------------------------------------------------------------------------

 

- 9 -



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF SUBSCRIPTION

(To Be Signed Only On Exercise Of Warrant)

 

TO:    AirNet Communications Corporation      ____________________     
____________________

 

Attention: Chief Financial Officer

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.    ), hereby irrevocably elects to purchase              shares of the
common stock covered by such warrant.

 

Please check one of the following boxes:

 

¨ The undersigned is not utilizing the cashless (or net) exercise provisions set
forth in such Warrant. Accordingly, the undersigned herewith makes payment of
the full Exercise Price for such shares at the price per share provided for in
such Warrant, which is $            . Such payment takes the form of
$             in lawful money of the United States.

 

OR

 

¨ The undersigned is utilizing the cashless (or net) exercise provisions set
forth in such Warrant.

 

The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to                                         
                     whose address is                                         
                                        
                                        .

 

The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “Securities Act”) or pursuant to an exemption from
registration under the Securities Act.

 

Dated:                                            

 

--------------------------------------------------------------------------------

    (Signature must conform to name of holder as specified on the face of the
Warrant)     Address:  

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

 

- 10 -



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF TRANSFEROR ENDORSEMENT

(To Be Signed Only On Transfer Of Warrant)

 

For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the number of shares of Common Stock of AirNet
Communications Corporation into which the within Warrant relates specified under
the headings “Percentage of Warrant Transferred” and “Number Transferred,”
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of AirNet
Communications Corporation with full power of substitution in the premises.

 

Transferees    


--------------------------------------------------------------------------------

  Address


--------------------------------------------------------------------------------

  Percentage of
Warrant
Transferred


--------------------------------------------------------------------------------

  Number
Transferred


--------------------------------------------------------------------------------

 

 

 

 

 

Dated:                                            

 

--------------------------------------------------------------------------------

    (Signature must conform to name of holder as specified on the face of the
Warrant)     Address:  

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

    SIGNED IN THE PRESENCE OF:    

 

--------------------------------------------------------------------------------

    (Name)

 

ACCEPTED AND AGREED: [TRANSFEREE]

 

--------------------------------------------------------------------------------

(Name)

 

- 11 -